Name: Commission Regulation (EC) No 1574/94 of 30 June 1994 establishing the supply balance for the Canary Islands of breeding rabbits for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 2900/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  agricultural activity
 Date Published: nan

 No L 166/102 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1574/94 of 30 June 1994 establishing the supply balance for the Canary Islands of breeding rabbits for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 2900/92 blished, for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measure for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EEC) No 2900/92 (3), as amended by Commission Regulation (EEC) No 1712/93 (4) has determined for the period 15 October 1992 to 30 June 1993, the quantities of breeding rabbits orginating in the Community which may receive aid with a view to developing the production potential of the Canary Islands ; whereas, pending supplementary infor ­ mation to be supplied by the competent authorities, and in order to ensure continuity of the specific supply arran ­ gements, the quantities of breeding rabbits should be esta ­ HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2900/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 180, 23 . 7. 1993, p. 26. O OJ No L 290, 6. 10. 1992, p. 6. O OJ No L 159, 1 . 7. 1993, p. 92. 1 . 7. 94 Official Journal of the European Communities No L 166/103 ANNEX Supply in the Canary Islands of breeding rabbits originating in the Comunity for the period 1 July 1994 to 30 September 1994 CN code Description Number Aid (ECU/unit) ex 01060010 Breeding rabbits :  pure-bred and grand-parents 150 25  parents 1 250 20